Exhibit 10.3







SUMMARY OF TRUSTEE COMPENSATION ARRANGEMENT




Northeast Utilities (“NU”) pays an annual retainer to each member of its Board
of Trustees who is not employed by NU or its subsidiaries. NU pays an additional
retainer to the Lead Trustee and the Chairs of each of the Audit, Compensation,
Corporate Responsibility, Corporate Governance and Finance Committees. Each
retainer is paid in four equal quarterly installments. NU pays one-half of the
value of the retainers payable to the Chairs of each of the Audit and
Compensation Committees in the form of NU common shares. The following table
sets forth the amounts of non-employee Trustee retainers for 2010:







 

 

Retainer

Annual

Amount

Annual Retainer (all Trustees)

$45,000

Lead Trustee

$50,000

Audit Committee Chair

$20,000

Compensation Committee Chair

$15,000

Corporate Responsibility Committee Chair

$7,500

Corporate Governance Committee Chair

$7,500

Finance Committee Chair

$10,000




During 2010, NU will pay each non-employee Trustee $1,500 for attendance in
person or by telephone at each meeting of the full Board and each committee on
which the Trustee serves.




Under the Northeast Utilities Incentive Plan, each non-employee Trustee is
eligible to receive share-based grants during each calendar year. In January
2010, each non-employee Trustee was granted 3,000 Restricted Share Units
(“RSUs”) under the Incentive Plan, all of which will vest on the one-year
anniversary of the date of grant.  NU will distribute NU common shares in
respect of vested RSUs on January 10, 2011.




Before 2007, NU distributed common shares in respect of only one-half of RSUs
granted to non-employee Trustees upon vesting. NU deferred the distribution of
common shares with respect to the remaining one-half of the RSUs until four
years after the vesting date, or if a Trustee terminates service on the Board
for any reason before this distribution date, the month following the month in
which a Trustee ceases to serve on the Board. In 2007, the Board adopted share
ownership guidelines applicable to the non-employee Trustees and eliminated the
distribution deferral provision for RSUs. However, Trustees were entitled to
elect, on or before December 31, 2007, to make a new irrevocable election to
continue the four-year deferral, by grant year. The share ownership guidelines
require Trustees to attain ownership of 7,500 common shares and/or RSUs that
have a fair market value equal to approximately five times the value of the
current annual retainer by January 2012; provided, however, that Trustees who
join the Board after January 1, 2007 will be required to attain ownership of
such shares no later than five years from January 1 of the year succeeding their
date of election to the Board.




Prior to the beginning of each calendar year, non-employee Trustees may
irrevocably elect to receive all or any portion of their retainers and fees in
the form of common shares. Pursuant to the Northeast Utilities Deferred
Compensation Plan for Trustees, each Trustee may also irrevocably elect to defer
receipt of all or a portion of cash and/or equity compensation, including RSUs
issued under the Incentive Plan. Deferred funds are credited with interest at
the rate set forth in Section 37-1 of the Connecticut General Statutes, which
rate is currently 8.0%.  Deferred compensation is payable either in a lump sum
or in one to five annual installments in accordance with the Trustee’s prior
election.




A non-employee Trustee who performs additional Board-related services in the
interest of NU or any of its subsidiaries upon the request of either the Board
or the Chairman of the Board is entitled to receive additional compensation
equal to $750 per




half-day plus reasonable expenses. In addition, NU pays travel-related expenses
for spouses of Trustees who attend Board functions. The Internal Revenue Service
considers payment of travel expenses for a Trustee’s spouse to be imputed income
to the individual Trustee.  As a result, prior to 2009, NU provided each Trustee
with a gross-up payment in an amount sufficient to pay the income tax liability
for the imputed income attributable to such travel expenses.  Effective January
1, 2009, NU discontinued gross-up payments for Trustee spousal expenses.






